DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 5-6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (WO 2012/043748 A1, “Noda”) in view of Okazaki et al. (JP 2006-044195 A, “Okazaki”). It is noted that the disclosure of Noda is based off US 2013/0209819 A1, which serves as the English language equivalent, except for the drawings which are based on the WO document. It is noted that the disclosure of Okazaki is based off a machine translation of the reference included with the Office action mailed 14 August 2018.
Regarding claims 1, 5, 6 and 17, Noda (Paragraph 20 and Figure 1) teaches a sheet comprising in order a substrate, a mold release layer, a surface protection layer, a primer layer, a decoration layer and an adhesive layer. The sheet can be used for three-dimension molding (Paragraphs 95 and 109). The surface protection layer can be formed from a fully cured ionizing radiation curing resin composition (Paragraph 31). The ionizing radiation curable resin can be a multifunctional meth(acrylate) monomer in combination with an acrylic resin (Paragraphs 33-43). The layer can also comprise an abrasion resistance enhancer (Paragraphs 58-60). The thickness of the surface protective layer can be from 1 to 50 microns (Paragraph 32).
Noda does not teach the amount and type of the abrasion resistance enhancer to use.
Okazaki teaches that abrasion resistance can be improved by adding inorganic particles such as silica with a diameter of 200 nm or less at 5 to 400 parts by mass of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the type of amount of silica particles of Okazaki, to the surface protective layer of Noda, in order to have a specific abrasion resistance enhancer that has been shown to be effective by Okazaki.

Claims 1, 5-6, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (WO 2012/043748 A1, “Noda”) in view of Anderson et al. (US 2008/0255288 A1, “Anderson”). It is noted that the disclosure of Noda is based off US 2013/0209819 A1, which serves as an English language equivalent, except for the drawings which are based on the WO document.
Regarding claims 1, 5, 6, 17 and 21, Noda (Paragraph 20 and Figure 1) teaches a sheet comprising in order a substrate, a mold release layer, a surface protection layer, a primer layer, a decoration layer and an adhesive layer. The sheet can be used for three-dimensional molding (Paragraphs 95 and 109). The surface protection layer can be formed from a fully cured ionizing radiation curing resin composition (Paragraph 31). The ionizing radiation curable resin can be multifunctional meth(acrylate) monomer in combination with an acrylic resin (Paragraphs 33-43). This 
Noda does not teach the amount and type of the abrasion resistance enhancer to use.
Anderson (Paragraph 3) teaches a curable film-forming composition that demonstrates burnish resistance. The resins can include acrylic polymers (Paragraph 42). The composition can comprise 0.01 to 75 percent by weight based on the weight on the resin solids in the composition of inorganic nanoscale filler with an average particle size of from 1 to 1000 nanometers that increase the coating’s resistance to repeated marring (Paragraph 64). The inorganic nanoscale filler can be silica (Paragraph 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add silica in the size and amount of Anderson to the surface protective layer of Noda, in order to increase the coating’s resistance to repeated marring.

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues the claimed thickness ranges are critical for providing interference fringe improvement when the surface protective layer is formed from a cured resin composition presently claimed; Applicant points to a declaration under 37 C.F.R. 1.132 filed 22 March 2021 for support. 

In response to Applicant’s argument of criticality supported by the Declaration under 37 C.F.R. 1.312 and Applicant’s argument of unexpectedly good results, this is not found persuasive.
As set forth in the Office action mailed 24 May 2021, the data presented is still not commensurate in scope with the broad claims. The data is presented for a specific pentaerythritol triacrylate monomer and a specific (but undisclosed) type of acrylic resin, both at specific amounts in combination with unclaimed additives such as an ultraviolet absorber, a light stabilizer, and a leveling agent cured under specific conditions. The claim is broadly directed to any cured resin from any polyfunctional (meth)acrylate in 
Specifically, the Examples are drawn to a sheet having a base material made from a polyethylene terephthalate film having a thickness of 75 µm with an easily adhesive layer formed on one surface thereof as a base material. The easily adhesive layer then has a coating mainly composed of a melamine-based resin applied to a surface to form a release layer having a thickness of 1 µm. A surface protective layer having a thickness of 3 µm is made from a resin composition containing an ionizing radiation curable resin containing 40 parts by mass of pentaerythritol triacrylate having a molecular weight of 298, 60 parts by mass of an acrylic resin having a Tg of 105°C and a weight average molecular weight of 150,000, 1.1 parts by mass of a UV absorber, 0.6 parts by mass of a light stabilizer, and 0.2 parts by mass of a leveling agent, and silica particles applied to the release layer. A primer layer having a thickness of 1.5 µm and made from a polyurethane-based two-liquid curable resin containing an acryl-based polymer polyol having a Tg of 100°C and xylylene diisocyanate as a curing agent with the NCO equivalent being equal to the OH equivalent is then applied to the surface protective layer. A decorative layer having a thickness of 2 µm and a black solid pattern made from a black ink composition containing an acrylic resin in an amount of 50% by mass and a vinyl chloride-vinyl acetate-based copolymer resin in an amount of 50% by 
In contrast to the Examples, the present claims broadly allow for any base material made from any material and having any thickness. The surface protective layer presently claimed is made from an ionizing radiation curable resin made from any polyfunctional (meth)acrylate monomer in combination with any acrylic resin. The present claims make no mention of the easily adhesive layer, the primer layer, decorative layer, or adhesive layer used in the Examples. The data is also silent regarding whether the silica particles do not have a functional group that reacts with the ionizing radiation curable resin on a surface thereof.
Additionally, it is unclear why Applicant argues the thickness of the ionizing curable resin is critical due to the fact that the data provided in the affidavits shows that at thicknesses above 3 µm, the surface protection layer demonstrates good results in terms of interference fringes; since this good result in terms of interference fringes can 
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

In response to Applicant’s argument that Noda’s examples have a surface protection layer having a thickness of 12 µm, this is not found persuasive because “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735, 739 (CCPA 1967). The fact remains that Noda discloses the thickness of the surface protection layer is from 1-50 µm ([0032]), which overlaps with the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to vary the thickness of the surface protection layer, including over values presently claimed, in order to provide a surface 

In response to Applicant’s argument that Noda in view of Okazaki or Anderson has a teaching away and that one of ordinary skill in the art would have no reasonable expectation of success, this is not found persuasive because Noda discloses the thickness of the surface protective layer may be 1-50 µm ([0032]), which overlaps with the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to vary the thickness of the surface protection layer, including over values presently claimed, in order to provide a surface protection layer having excellent moldability and excellent contamination resistance (Noda, [0032]).
Further, it is unclear why Applicant argues modifying Noda with silica particles having a particle diameter of 100-500 µm given that no such modification was made in the rejections of record and that the claims require a particle diameter of 100-500 nm, not 100-500 µm. As set forth in the above rejections, Noda discloses the surface protection layer is formed from a fully cured ionizing radiation curing resin composition ([0031]); the resin can be a multifunctional meth(acrylate) monomer in combination with an acrylic resin ([0033-0043]), and contains an abrasion resistance enhancer ([0058-
Okazaki teaches abrasion resistance is improved by adding inorganic particles, such as silica, having a particle diameter of 200 nm or less in an amount of 5-400 parts by mass of the solid content of the inorganic particles with respect to 100 parts by mass of the resin ([0055-0059]); the silica particles may be, but are not required to be, surface treated with compounds that react with the curable resin ([0058-0060]), and thus since they are not required to be surface treated, the silica particles of Okazaki encompass silica particles that do not have a functional group on the surface thereof that react with the ionizing radiation curable resin. Noda and Okazaki are analogous inventions in the field of acrylic resins containing abrasion resistant additives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the type and amount of silica particles of Okazaki to the surface protective layer of Noda in order to have a specific abrasion resistance enhancer that is shown to be effective by Okazaki. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
The examiner additionally proposed modifying Noda with the teachings of Anderson. Anderson teaches a curable film-forming composition that demonstrates burnish resistance ([0003]), where the resin includes acrylic polymers ([0042]). The composition includes inorganic nanoscale filler in an amount of 0.01-75% by weight of the resin solids in the composition; the particles have an average particle size of 1-1000 .

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787